Case 4:16-cv-01414 Document 586 Filed on 04/09/19 in TXSD Page 1 of 5

 

The Office of Vince Ryan
County Attorney

 

April 9, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, 'l`exas 77002

Rc: Case No. 16-cv-01414; ODonnell et al. v. Harris Counly, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:
In accordance with the Court’s Amended Preliminary lnjunction, please find the March 30, 2019
through April 7, 2019 weekly report. Of 441 misdemeanor arrestees, there were a total of 30 who

were not present for their initial bail hearing, before a Hearing Off`icer, within 48 hours of arrest.
Please see below:

\ Reason

Meclical-condition y 4 3 §
Mental-illness or Intellectual-disability , 5
oth¢rreasohh¢£pr`¢gem " * '9i
Hearing more than48 hoan after arrest 13y `

Sincerely,

/s/ Melissa SQinks
Melissa Spinks

1019 Congress, 15"‘ Floor ’ Houston, Texas 77002 ' Phone: 713-755-5101 ' Fax: 713-755-8924

Confidentia| Week|y Report March 30-Apri| 7, 2019

”Deféndant » y : Caserr

; _Name 1

 

Case 4:16-cv-Ol414 Document 586 Filed on 04/09/19 in TXSD

 

 
 
 
 

Page 2 of 5

 

 

    

 

 

 

 

 

 

 

 

4t"tmg
z,_l)'aite' 1 _
HoUsToN
225335801010 15 3/28/1209;: 3/30/1239(1)§ Yes 2990966 PoLICE
' ‘ DEPARTMENT
3/29/2019 3/31/2019 CoNsTABLE
225351101010 3 252 2:00 Yes 2937546 PCT3
224444401010 3/29/2019 3/31/2019 HOUSTON
221116501010 2 1-15 2-00 YCS 2895359 POLICE
' ' DEPARTMENT
Mental-
225312501010 . HoUsToN
225320201010 1 3/29/249(1)§ 3/31/249(1)(9) No }H:“°§S‘:rl 2680924 PoLICE
225357701010 ' ' r.le 59 ua' DEPARTMENT
disabihty
HoUsToN
223829201010 5 3/30/1249;§ 3/31/1209(1)(9) No Refus:dtc°t 2464268 PoLICE
' ' °°me 0 DEPARTMENT
HoUsToN
225355301010 7 3/29/269;§ 3/31/1230_(1)(9) Yes 2991202 PoLICE
' ' DEPARTMENT
. HoUsToN
216714301010 6 3/31/1259(1)3 4/1/229(1)§ No IC\;:::§;H 1819551 PoLICE
' ' DEPARTMENT
sHERIFFs
4/5/2018 4/2/2019 DEPARTMENT
219897701010 16 830 10:00 Yes 2942156 HARRIS

 

 

 

 

 

 

 

COUNTY

 

 

Case 4:16-cv-Ol414 Document 586 Filed on 04/09/19 in TXSD Page 3 of 5

Confidentia| Week|y Report |V|arch 30-Apri| 7, 2019

 

 

 

 

 

 

 

 

. . HoUsToN
217522601010 11 4/1/2229}3 4/2/1260_(1)§ NO dle:r§pgsv; 2745972 PoLICE
' ' p DEPARTMENT
223886101010 WEBsTER
224576601010 5 2/5/1259;§ 4/2/2239(1)§ Yes 2704628 PoLICE
224896201010 ' ' DEPARTMENT
225241001010 4/1/2019 4/3/2019 HOUSTON
225241101010 13 11-35 13-00 Yes 2073622 POLICE
' ' DEPARTMENT
Memal- sHERIFFs
4/3/2019 4/3/2019 inness or DEPARTMENT
225414501010 15 1;39 18;00 N° Inieuectuai 2659673 HARRIS
disability CoUNTY
HoUsToN
224504401010 3 4/3/2209(1)§ NO disruptive 2134355 PoLICE
' DEPARTMENT
sHERIFFs
4/3/2019 4/4/2019 Medical- DEPARTMENT
225423801010 1 13;53 7;00 N° condition 2989848 HARRIS
CoUNTY
6/20/2018 4/4/2019 CoNsTABLE
221121901010 12 11:47 16:00 Yes 2356849 PCT4
Mental-
. HoUsToN
225227601010 1 4/4/209:§ 4/4/1289(1)§ NO ig;‘;is 2f1 2804862 PoLICE
' ' ec ua ' DEPARTMENT

 

 

 

 

 

disability

 

 

 

 

Case 4:16-cv-Ol414 Document 586 Filed on 04/09/19 in TXSD Page 4 of 5

Confidentia| Week|y Report March 30-Apri| 7, 2019

 

 

 

 

 

 

HoUsToN
225438101010 5 4/4/259}(9) 4/5/279(1)(9) No Combarive 2992077 PoLICE
' ‘ DEPARTMENT
4/3/2019 4/5/2019 HARRIS
207752301010 14 15:00 16:00 Yes 1759940 COUNTYD_ A_
. HoUsToN
225444701010 6 4/5/209(1)§ 4/5/1269(1)3 NO IC\/Ieil.:i"ll' 2847251 PoLICE
' ' °n 1 °n DEPARTMENT
Per HCSO
. ’ HoUsToN
225445901010 4 4/4/2210_;§ 4/5/1289(1)§ NO Dm t d 2228516 PoLICE
' ' Segre.ga e DEPARTMENT
housing.
per PD def HOUSTON
225448201010 1 4/4/2239;3 4/5/2239(1)(9) NO was 2915068 PoLiCE
` ` combative DEPARTMENT
he was
removed
4/5/2019 4/5/2019 from the CoNsTABLE
225450701010 15 13:03 23:00 No Coumoom, 2992266 PCT4
swaying
backa
BAYTOWN
2/21/2019 4/6/2019
224809401010 1 10:06 10:00 Yes 947280 PoLICE

 

 

 

 

 

 

 

DEPARTMENT

 

 

 

Case 4:16-cv-01414 Document 586 Filed on 04/09/19 in TXSD Page 5 of 5

Confidentia| Week|y Report March 30~Apri| 7, 2019

 

 

 

 

 

 

 

 

 

 

 

 

disability

 

 

HoUsToN
222976801010 9 4/4/259(1)3 4/6/1269(1)§ Yes 2532856 PoLICE
' ' DEPARTMENT
sHERIFFs
224944501010 4/5/2019 4/6/2019 . . DEPARTMENT
225457901010 l 20:21 16;00 NO Dlsr“pt“’e 1359046 HARRIS
CoUNTY
METRo P.D.
224773401010 3 4/4/1269(1)§ 4/6/1269(1)§ Yes 2327206 CITY oF
' ' HoUSToN
HoUsToN
225303201010 15 4/3/299;§ 4/6/1260_(1)3 Yes 2499106 PoLICE
' ' DEPARTMENT
Mental-
. HoUsToN
225466801010 16 4/5/2229;§ 4/7/229(1)§ NO }E;e;:c‘;;al_ 1757381 PoLICE
' ‘ . .. DEPARTMENT
disabillty
sHERIFFs
Per HCSO
4/6/2019 4/7/2019 ’ DEPARTMENT
225471301010 15 15:00 20:00 NO D bt_ 2293601 HARRIS
com alve. COUNTY
Mental~
. HoUsToN
225458701010 6 4/5/1279;(9) 4/7/2209(1)(9) NO }E;T:c‘;;al 394622 PoLICE
' ' DEPARTMENT

 

 

